

	

		III

		109th CONGRESS

		1st Session

		S. RES. 176

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 20, 2005

			Mr. Kennedy submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Congratulating Cam Neely on his induction

		  into the Hockey Hall of Fame. 

	

	

		Whereas

			 on June 8, 2005, Cam Neely was elected to the Hockey Hall of Fame in Toronto,

			 Canada, and will be formally inducted into the Hall of Fame on November 7,

			 2005;

		Whereas

			 as a member of the Boston Bruins, Cam Neely became one of ice hockey’s greatest

			 players, defining the position of power forward;

		Whereas

			 although his career was cut short when he retired at the age of 31 due to

			 injury, Cam Neely scored 395 goals and had 299 assists in 726 games in his

			 brilliant career;

		Whereas

			 Cam Neely led the Boston Bruins in goals for 7 seasons, led the team in scoring

			 for 2 seasons, and was the team’s all-time leader in goals during

			 playoffs;

		Whereas

			 Cam Neely had three 50-goal seasons for the Boston Bruins, including

			 back-to-back 50-goal seasons in 1989–1990 and 1991–1992;

		Whereas

			 Cam Neely, returning to the Boston Bruins after an injury in 1993–1994, scored

			 50 goals and was awarded the National Hockey League’s Bill Masterton Trophy as

			 the player who best exemplifies the qualities of perseverance,

			 sportsmanship, and dedication to hockey;

		Whereas

			 Cam Neely, number 8, became the tenth Boston Bruin to be honored by having his

			 uniform number retired; and

		Whereas

			 Cam Neely continues to provide invaluable assistance to charitable causes in

			 the Commonwealth of Massachusetts, including the establishment of the Neely

			 House and the Neely Foundation, which comfort, support, and offer hope to

			 cancer patients and their families: Now, therefore, be it

		

	

		That the Senate—

			(1)honors the extraordinary achievements of

			 Cam Neely during his brilliant career in ice hockey with the Boston

			 Bruins;

			(2)commends Cam Neely for his recent and

			 eminently well-deserved induction into the Hockey Hall of Fame; and

			(3)directs the Secretary of the Senate to

			 transmit an enrolled copy of this resolution to:

				(A)Cam Neely;

				(B)Jeremy Jacobs, owner of the Boston

			 Bruins;

				(C)Harry Sinden, president of the Boston

			 Bruins; and

				(D)Mike Sullivan, head coach of the Boston

			 Bruins.

				

